DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Drawings
The drawings were received on June 11, 2020.  These drawings are acceptable.
Claim Objections
Claim 6 is objected to because of the following informalities:  Claim 6, lines 1-2, “varies according a change” should be “varies according to a change”.  Appropriate correction is required.
Allowable Subject Matter
Claims 1-5 and 7-20 allowed.
Claim 6 is objected to because of an informality, but would be allowable if rewritten with the informality corrected.
The following is an examiner’s statement of reasons for allowance:
Claims 1-5 and 7 are allowed, and claim 6 contains allowable subject matter, 
because none of the prior art of record discloses or suggests a first control circuit configured to control the power converter to, based on a first maximum power point 
	Claims 8-13 are allowed because none of the prior art of record discloses or suggests a control circuit configured to control the power converter to, based on a first maximum power point tracking (MPPT) algorithm:  output the output power according to a maximum output power point associated with the DC power source for a first time period; and output the output power according to a reduced output power point for a second time period, in combination with the remaining claimed features.
	Claims 14-20 are allowed because none of the prior art of record discloses or suggests controlling the power converter to, based on a first maximum power point tracking (MPPT) algorithm:  output the output power according to a maximum output power point associated with the DC power source for a first time period; and output the output power according to a reduced output power point for a second time period; and controlling an inverter to, based on a second MPPT algorithm:  output AC power by locking on to the maximum output power point during the first time period, and output AC power by locking on to the reduced output power point during the second time period, in combination with the remaining claimed features.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The US patent of Adest et al. (7,900,361) discloses power converters connected 
to the outputs of solar panels, and an inverter connected to the outputs of the power converters an configured to convert DC power to AC power, wherein the DC power converters use MPPT tracking, but does not disclose the inverter using MPPT tracking, or the control circuits configured to control the power converters or inverter according to maximum power points and reduced output power points.
This application is in condition for allowance except for the following formal matters: 
See the informality set forth above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAL KAPLAN whose telephone number is (571)272-8587.  The examiner can normally be reached on 9:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.